ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 2/14/2022 has been entered.  Claim 1  has been amended.  Claims 5 and 13-14 have been cancelled.  No claims have been added.  Claims 1-4, 6, 8, 10-12, and 15 are still pending in this application, with claims 1, 6, 10, 12, and 15 being independent.

Allowable Subject Matter
Claims 1-4, 6, 8, 10-12, and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable because it has been amended to incorporate the subject matter of previously pending Claim 5, which was indicated as reciting allowable subject matter in Section 19 of the Final Rejection mailed 10/18/2021. Therefore, Claim 1 is allowable for the same reasons previously discussed with regards to Claim 5 in Section 19 of the Final Rejection mailed 10/18/2021.

Claims 2-4 and 8 depend on Claim 1.

Regarding claim 6, the claim is allowable for the same reasons previously discussed in Section 20 of the Final Rejection mailed 10/18/2021.

Regarding claim 10, the claim is allowable for the same reasons previously discussed in Section 21 of the Final Rejection mailed 10/18/2021.

Claim 11 depends on Claim 10.

Regarding claim 12, the claim is allowable for the same reasons previously discussed in Section 23 of the Final Rejection mailed 10/18/2021.

Regarding claim 15, the claim is allowable for the same reasons previously discussed in Section 24 of the Final Rejection mailed 10/18/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875